EXHIBIT 99-23.a.12 WILSHIRE MUTUAL FUNDS, INC. ARTICLES SUPPLEMENTARY WILSHIRE MUTUAL FUNDS, INC., a Maryland corporation registered as an open-end investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and having its principal office in the State of Maryland in Baltimore City, Maryland (hereinafter called the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:In accordance with procedures established in the Corporation’s Charter and pursuant to Sections2-105(c) and 2-208.1 of Maryland General Corporate Law, the
